 In the Matter of FENTRESS COAL AND COKE COMPANYandDISTRICT 19,UNITED MINE WORKERS OF AMERICACase No.R-4067.-Decided August 13, 19.1Jurisdiction:coal mining industry.Investigation and Certification of Representatives:existence of question: Com-parry's doubt as to union's majority and its refusal to agree to a card check;election necessary..UnitAppropriatefor CollectiveBargaining:production and maintenance em-ployees, excluding mine foremen, assistant mine foremen, fire bosses, bosses incharge of any class of labor inside',or outside the mine, coal inspectors, weighbosses,watchmen, clerks, and members of the executive, technical, and super-visory forces.Mr. Ralph L. Wiggins,for the Board.Mr. John Grady O'Hara;of Jellico, Tenn., for the Union.Miss Marcia Hertzmark;of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 19, United Mine Workers ' ofAmerica, herein called the Union, alleging that a question- affectingcommerce had arisen concerning the representation of employees ofFentress Coal and Coke Company, Nashville, Tennessee; herein calledthe Company, the National Labor Relations Board provided for .inappropriate hearing upon due notice before Alexander E. Wilsoi , Jr.,Trial Examiner.Said hearing was held at Crossville, Tennessee, onJuly 24, 1942;The BBoard and the Union appeared, participated, and.were afforded full opportunity to be heard, to examine and cross-exam-ine witnesses, and to introduce evidence bearing on the issues.TheCompany did not. appear.'The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the-following:?At'the "conimeiicein4nt°of the hearing, the Trial Examiner announced that he had re-'ceived'd telephone message'from counsel from the Company,stating that it was impossiblefor counselto attenii.:43 N. L. R. B., No. 12.N109 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS ' OF THE COMPANYFentress Coal and' Coke Company; a Delaware corporation havingits principal office in Nashville, Tennessee, is engaged in mining and-sellilig, bituminous coal at its mines in Wilder, Fentress County, Ten-nessee.The Company purchases' approximately $40,000 worth of sup-plies annually for use in its mining, operations.Approximately one-,third of such supplies is shipped to its mules from points outside'theState of Tennessee.About 30,000 tons of coal are mined and producedby the Company monthly.Of this amount, 20 percent is shipped tocoal dealers in the State of Georgia, approximately 7,000 tons areshipped to the Tennessee Valley Authority in the State. of Tennessee,and 4,000 tons-.are sold to the Georgia Railroad, which receives thecoal at the Company's mines and transports it into the State of Georgia.The Company sells approximately 6,000 tons of coal each-month to theTennessee Central Railroad, which operates lines both within andwithout the State Of Tennessee.II.THE ORGANIZATION INVOLVED .District 19, United Mine Workers of America, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION'-The Union notified the Company on June 18, 1942, that it repre-sented a majority of the Company's employees and requested that theCompany check the Union's cards against its pay roll. The Companyreplied on June 24, 1942, that it doubted that the Union represented amajority of its 'employees and refused to agree to a card check.A statement of a Field Examiner, introduced in evidence at the hear-ing, shows that the Union represents a substantial number of em-ployees `in the' unit hereinafter found appropriate.' .We find that a question affecting commerce has, arisen concerningthe' representation of employees of the Company, within the-meaningof Section 9 (c) and Section'2 (6) and (7) of the National Labor Rela-tions Act.2 The Field Examiner reported that the' Union submitted 296 designations,. all bearingapparently genuine, original - signatures- and dated between March 1, 1941, and June, 1,1942,.247 of which bore names. of persons listed on the pay roll of the Company for June15, 1942.There are 287 persons within the unit hereinafter found. appropriate. FENTRESS COAL AND COKE COMPANY111IV..THE APPROPRIATE UNIT-The Union requests a unit composed of all production and mainte-nance.employees of the Company,excluding mine foremen, assistantmine, foremen, fire bosses, bosses in charge of any class of labor insideor outside the mine, coal inspectors, weigh bosses, watchmen, clerks,and members of the executive,technical, and supervisory forces of theCompany. It appears that the unit herein requested is identical withthat'provided for in the agreement between the Union and SouthernTennessee Coal Producers' Association which is now in effect.We find that .all production and maintenance employees of the Com-pany,,exxcluding mine foremen,assistantmine foremen,fire bosses,bosses incharge,of any class of labor inside or outside the mine, coalinspectors, weigh bosses, watchmen, clerks, and members of the execu-tive, technical, and supervisory forces of the Company,, constitute aunit appropriate for the purposes of collective bargaining,within the -meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by. secret ballot among the em-.ployees of the Company in the appropriate unit who were employed 'during the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2; as amended, it is herebyDIRECTED that;.as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fentress Coal andCoke Company, Nashville, Tennessee, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30), daysfrom the date of'this Direction, under the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations,among the employees inthe unit found appropriate in Section IV, above, who were employed,luring the pay-roll period immediately preceding the- date'of this 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection, including any such employees.who did not work during saidpay-roll period because they were ill or on vacation or in the active.military service or training of the United States, or temporarily laidoff, but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by District19,United Mine Workers of America, affiliated with the C. I. 0., forthe purposes of collective bargaining.-MR. WM. M. LEISERsoN took no part in the consideration of the aboveDecision and Direction of Election.